Citation Nr: 1807323	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  13-03 841	)	DATE
	)
	)


THE ISSUE

Whether a February 25, 2015 Board of Veterans' Appeals (Board) decision should be reversed or revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  James M. McElfresh, II.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


FINDINGS OF FACT

The Board will interpret the correspondence received on March 17, 2015 as a request for reconsideration of a February 25, 2015 Board decision, rather than a motion to reverse or revise that decision on the grounds of CUE.
CONCLUSION OF LAW

As the March 2015 correspondence constituted a motion for reconsideration of the February 25, 2015 Board decision, it cannot also serve as a motion for revision based on CUE, and the CUE motion is dismissed.  38 C.F.R. § 20.1404 (e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter concerns the interpretation of a March 2015 correspondence from the Veteran's agent.  Following a review of the evidence of record, the Board concludes that the Veteran's March 2015 statement was a motion for reconsideration of the February 2015 Board decision.  The March 2015 correspondence was titled, "A Motion for Reconsideration obvious error of fact or law".  The correspondence went on to detail the alleged errors in prior adjudications of the claim.  In the letter, the agent mentions CUE twice and references Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004).

The Board has already interpreted the March 2015 letter as motion for reconsideration, and specifically denied it in an April 2015 letter.  As an aside, since the time the Veteran's agent filed the March 2015 letter, the Veteran's agent has filed two additional motions for reconsideration that have been both denied by the Board.

In such instances, the law requires that motions for reconsideration cannot also be considered a motion for revision of a decision based on CUE.  38 C.F.R. § 20.1404(e).  As the March 2015 correspondence has been found to be a motion for reconsideration, it cannot also constitute a CUE claim.  Thus, the Board does not have jurisdiction to review a CUE motion, and it is dismissed. 



	(CONTINUED ON NEXT PAGE)


ORDER

The motion is dismissed.



	                       ____________________________________________
	Donnie R. Hachey
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2017) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


